     Case 4:15-cv-00250-DCB Document 525 Filed 06/21/21 Page 1 of 12




1        BRIAN M. BOYNTON
         Acting Assistant Attorney General
2        WILLIAM C. PEACHEY
         Director
3        Office of Immigration Litigation,
         District Court Section
4        SARAH B. FABIAN
         CHRISTINA PARASCANDOLA
5        Senior Litigation Counsel
         KATELYN MASETTA-ALVAREZ
6        Trial Attorney
         United States Department of Justice
7        Civil Division
         Office of Immigration Litigation
8        District Court Section
         P.O. Box 868, Ben Franklin Station
9        Washington, D.C. 20044
         Tel: (202) 514-0120
10       Fax: (202) 305-7000
         katelyn.masetta.alvarez@usdoj.gov
11
         Attorneys for Defendants
12
13                           UNITED STATES DISTRICT COURT
14                            FOR THE DISTRICT OF ARIZONA
15
     Jane Doe #1; et al.,                        )
16                                               )
                     Plaintiffs,                 )      Case No. 15-cv-250-TUC-DCB
17                                               )
              v.                                 )      DEFENDANTS’ OPPOSITION TO
18                                               )      PLAINTIFFS’ MOTION TO
     Chad Wolf, Acting Secretary, United         )      REVIEW THE CLERK’S
19                                               )      JUDGMENT ON TAXATION OF
     States Department of Homeland               )      COSTS
20   Security, et al.,1                          )
                                                 )
21                   Defendants.                 )      Date: June 21, 2021
                                                 )
22                                               )      Hon. David C. Bury
                                                 )
23                                               )
24
25
26   1
      Pursuant to Fed. R. Civ. P. 25(d), Defendants request that the Court substitute Alejandro
     Mayorkas, Secretary of the Department of Homeland Security, for former Acting
27
     Secretary Chad Wolf.
     Case 4:15-cv-00250-DCB Document 525 Filed 06/21/21 Page 2 of 12




1            The Clerk’s decision denying Plaintiffs’ Motion for Costs as untimely was correct.
2    First, Plaintiffs’ motion under the Equal Access to Justice Act (EAJA) is untimely
3    because the parties’ stipulated dismissal of Plaintiffs’ cross-appeal was a “final judgment”
4    under EAJA, and Plaintiffs had 30 days after such judgment to move for costs and fees
5    pursuant to EAJA. The stipulated dismissal was not adversarial, and therefore did not
6    create a case or controversy over which the Supreme Court could exercise jurisdiction to
7    review. As such, the Court should deny Plaintiffs’ application for costs as untimely.
8    Second, and in any event, although Plaintiffs state that they file their motion pursuant to
9    EAJA, they have not complied with the statutory requirements for seeking fees under
10   EAJA. Thus, even assuming that Plaintiffs’ submission was timely, Plaintiffs still have
11   not demonstrated that they merit EAJA fees.
12      I.      RELEVANT FACTS AND PROCEDURAL HISTORY
13           On February 19, 2020, the Court entered judgment in favor of Plaintiffs in the
14   instant case. ECF No. 483. Subsequently, on April 17, 2020, the Court issued a permanent
15   injunction. The government filed protective notices of appeal from the judgment and
16   permanent-injunction order while awaiting an appeal determination from the Solicitor
17   General. ECF Nos. 495, 502. Plaintiffs also filed cross notices of appeal from both
18   orders. ECF Nos. 498, 504.
19           On November 10, 2020, the parties filed a stipulated dismissal of the
20   government’s protective notices of appeal under Federal Rule of Appellate Procedure
21   42(b), which the Ninth Circuit granted on November 18, 2020. See Doe v. Wolf, No. 20-
22   15741 (9th Cir.), Dkt. Nos. 26, 27. On January 26, 2021, the parties likewise filed a
23   stipulated dismissal of Plaintiffs-Appellees’ cross appeal with prejudice, which the Ninth
24   Circuit granted on January 27, 2021. See Doe v. Wolf, No. 20-15850 (9th Cir.), Dkt. No.
25   25; ECF No. 520.
26           Nearly four months later, Plaintiffs filed an application and bill of costs pursuant
27   to Local Rule 54.1 and EAJA, 28 U.S.C. § 2412. ECF No. 521 at 1. Defendants opposed
                                                   1
     Case 4:15-cv-00250-DCB Document 525 Filed 06/21/21 Page 3 of 12




1    Plaintiffs’ application because it was untimely. See generally ECF No. 522. On May 28,
2    2021, the Clerk denied Plaintiffs’ application because it was not filed within 14 days of
3    the Stipulated Dismissal and Mandate. ECF No. 523.
4       II.      LAW AND ARGUMENT
5       a. Plaintiffs’ request is untimely because they did not file within 30 days after
6             the Ninth Circuit granted the Parties’ stipulated dismissal.
7             Plaintiffs’ argument that the judgment has not yet become final because the parties
8    could petition for a writ of certiorari after a stipulated dismissal of Plaintiffs’ cross-appeal
9    lacks support. To be clear, the Ninth Circuit has not determined that the 90-day period for
10   petitioning for writ of certiorari extends the EAJA filing deadline when the party seeking
11   fees has voluntarily dismissed its own appeal. Further, recent Supreme Court precedent
12   suggests that a stipulated dismissal is not appealable, and Plaintiffs have not provided any
13   persuasive argument as to why or under what conditions stipulated dismissals should be
14   appealable.
15            i. This Court should resolve any doubt as to when the 30-day period begins in
16               favor of the Government.
17            The EAJA requirement for filing a timely fee application is a condition on the
18   United States’ waiver of sovereign immunity. See Ardestani v. INS, 502 U.S. 129, 137
19   (1991). As such, courts must strictly construe the scope of the waiver in favor of the
20   United States. United States v. Nordic Village, Inc., 503 U.S. 30, 34 (1992) (stating that a
21   waiver of sovereign immunity “must be construed strictly in favor of the sovereign” and
22   “not enlarge[d]…beyond what the language requires.”) (internal quotation marks
23   omitted). The same narrow construction applies to the 30-day period in which a party
24   may apply for fees and costs under EAJA. Arulampalam v. Gonzales, 399 F.3d 1087,
25   1089 (9th Cir. 2005) (“[T]he thirty day limitation period under the EAJA for submitting
26   fee applications . . . should be narrowly construed, as it is a waiver of sovereign
27
                                                    2
     Case 4:15-cv-00250-DCB Document 525 Filed 06/21/21 Page 4 of 12




1    immunity.”). Thus, to the extent any doubt exists as to whether the 30-day period for
2    filing has elapsed, the Court should resolve it in favor of the United States.
3           ii. The Ninth Circuit’s dismissal of Plaintiffs’ cross-appeal was a final, non-
4              appealable judgment triggering the 30-day-filing period because the Supreme
5              Court could not exercise jurisdiction to review such a dismissal.
6           Under EAJA, a “final judgment” is a judgment that is “not appealable.” 28 U.S.C.
7    § 2412(d)(2)(G). Thus, once the period for appeal elapses, a prevailing party has 30 days
8    to seek costs and fees under EAJA. When an order is not appealable, however, the 30-day
9    clock begins ticking immediately. A final judgment entered pursuant to a party’s
10   voluntary motion does not create appellate jurisdiction because the dismissal was not
11   adverse and, thus, no case or controversy exists. Druhan v. Am. Mut. Life, 166 F.3d 1324,
12   1326 (11th Cir. 1999) (holding that the required adverseness between the parties was
13   lacking because the final judgment “was entered in response to the plaintiff's motion for a
14   dismissal with prejudice; she is now attempting to appeal the judgment that she
15   requested.”); GTE Sylvania, Inc. v. Consumers Union of the United States, Inc., 445 U.S.
16   375, 382–83 (1980) (“[T]here is no Art. III case or controversy when the parties desire
17   ‘precisely the same result.’”) (citations omitted). The same is true for stipulated
18   dismissals: a party “may not appeal a voluntary dismissal [with prejudice pursuant to Fed.
19   R. Civ. P. 41(a)(1)] because it is not an involuntary adverse judgment against him.”
20   Seidman v. City of Beverley Hills, 785 F.2d 1447, 1448 (9th Cir. 1986) (holding that the
21   plaintiff-appellant “deprived this or any other court of jurisdiction over this action by
22   stipulating to a voluntary dismissal with prejudice.”). Applying this basic constitutional
23   principle, other circuits have held that when a party voluntarily dismisses its own appeal,
24   the appellate court’s order dismissing the case triggers the 30-day filing period for EAJA
25   since the case is no longer appealable. See Pierce v. Barnhart, 440 F.3d 657, 662 (5th
26   Cir. 2006); Keasler v. United States, 766 F.2d 1227, 1230-31 (8th Cir. 1985).
27
                                                   3
     Case 4:15-cv-00250-DCB Document 525 Filed 06/21/21 Page 5 of 12




1           Here, the Supreme Court could not have reviewed the Ninth Circuit decision
2    without defying Article III of the Constitution. Because the dismissal of Plaintiffs’ cross-
3    appeal was not adverse to either party, no case or controversy existed that would permit
4    the Supreme Court to review the Ninth Circuit’s decision. GTE Sylvania, 445 U.S. at
5    382–83; Seidman, 785 F.2d at 1448. As such, the dismissal was not appealable and was
6    therefore “final” under the EAJA statute as of January 27, 2021, the date that the Ninth
7    Circuit entered the order. Plaintiffs had 30 days from the dismissal to file a motion for
8    EAJA fees, but they failed to do so within that timeframe. Accordingly, their request for
9    fees under EAJA is untimely.
10          It does not appear that the Ninth Circuit has squarely addressed whether the EAJA
11   clock begins ticking immediately after a stipulated dismissal of an appeal. Nonetheless,
12   the Ninth Circuit recently ruled that a district court’s dismissal of an action pursuant to
13   the parties’ stipulation was a final, non-appealable judgment. Bair v. California Dep’t of
14   Transportation, 685 F. App’x 546, 547 (9th Cir. 2017) (concluding that the district court
15   did not abuse its discretion by denying attorneys’ fees on the basis that it had dismissed
16   the action upon stipulation of the parties and without prejudice). The Ninth Circuit’s
17   reasoning that a stipulated judgment is non-appealable is especially persuasive given the
18   Supreme Court’s decision in Baker, 137 S. Ct. 1702. In Baker, the Supreme Court held
19   that federal courts of appeal lack appellate jurisdiction to review an order denying class
20   certification when the named plaintiffs have voluntarily dismissed their claims with
21   prejudice. Id. at 1704. Consequently, the Ninth Circuit has extended Baker’s reasoning
22   outside of the class-certification context. See Langere v. Verizon Wireless Servs., LLC,
23   983 F.3d 1115, 1117 (9th Cir. 2020) (holding that, in light of Baker, “a plaintiff does not
24   create appellate jurisdiction by voluntarily dismissing his claims with prejudice after
25   being forced to arbitrate them.”). Thus, after Baker, a voluntary dismissal with prejudice
26   likely is not an appealable order for the purpose of EAJA. At the very least, considering
27
                                                   4
     Case 4:15-cv-00250-DCB Document 525 Filed 06/21/21 Page 6 of 12




1    that Plaintiffs seek to waive sovereign immunity by seeking compensation under EAJA,
2    Baker should apply here. See Arulampalam, 399 F.3d at 1089.
3           iii. Plaintiffs’ attempts to diminish and distinguish Bair and Baker are unavailing.
4           Plaintiffs appear to argue that because Bair is an unpublished decision, this Court
5    should disregard it. ECF No. 524 at 8–9. While Bair is not binding precedent,
6    unpublished Ninth Circuit decisions have “persuasive value and indicate how the Ninth
7    Circuit applies binding authority.” Loi v. Scribner, 671 F. Supp. 2d 1189, 1202 n.10 (S.D.
8    Cal. 2009); see also Roberts v. Acting Comm'r of Soc. Sec. Admin., 298 F. Supp. 3d 1232,
9    1239 n.5 (D. Ariz. 2017) (citing to an unpublished Ninth Circuit decision as persuasive
10   authority). Thus, Bair is persuasive and indicates how the Ninth Circuit may apply Baker
11   in the EAJA context.
12          Defying their own argument that this Court should not follow a Ninth Circuit
13   unpublished decision, Plaintiffs rely on an unpublished district-court decision to support
14   their argument that Bair is inapplicable. ECF No. 524 at 15 (citing Gbotoe v. Jennings,
15   No. C 17-06819 WHA, 2018 WL 5981951, at *2 (N.D. Cal. Nov. 14, 2018)
16   (unpublished)). An unpublished, district-court decision outside of the District of Arizona
17   has much less—if any—persuasive value when compared to the Ninth Circuit’s holding
18   in Bair. However, to the extent this Court finds Gbotoe applicable to this case, Gbotoe
19   noted that the Ninth Circuit has not directly addressed the issue of timeliness when a
20   party voluntarily dismisses its own appeal, and expressed doubt that a party could petition
21   for certiorari when it voluntarily dismisses its appeal. Gbotoe, 2018 WL 5981951, at *2
22   (“Our court of appeals has not had occasion to apply the above principles where, as here,
23   the government has voluntarily dismissed its appeal.”); id. (“Once the government
24   dismissed its own appeal, it would have been topsy-turvy to expect anyone in the case to
25   petition for certiorari.”). Accordingly, given the little persuasive value that Gbotoe has in
26   comparison to Bair, as well as the doubt that the Gbotoe court expressed as to whether a
27   voluntary dismissal is appealable, this Court should decline to follow it.
                                                   5
     Case 4:15-cv-00250-DCB Document 525 Filed 06/21/21 Page 7 of 12




1           Plaintiffs also argue that Baker is distinguishable because it is specific to voluntary
2    dismissals in the class-certification context. ECF No. 524 at 6. Although Plaintiffs are
3    correct that Baker did not specifically address final judgments under EAJA, the heart of
4    Baker is that “plaintiffs cannot generate a final appealable order by voluntarily dismissing
5    their claim.” Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1414 n.2 (2019) (emphasis in
6    original) (citing Baker, 137 S. Ct. at 1702). This concept is not new. The Supreme Court
7    has consistently recognized that “finality is to be given a practical rather than a technical
8    construction.” Baker, 137 S. Ct. at 1712 (quoting Eisen v. Carlisle and Jacquelin, 417
9    U.S. 156, 171 (1974)). Giving a practical rather than a technical construction to the “final
10   judgment” language in the EAJA statute, a judgment is not appealable when no case or
11   controversy exists. Accordingly, as explained in Section II(a)(ii), supra., because a
12   dismissal pursuant to the parties’ stipulation is not adversarial, the Supreme Court would
13   lack jurisdiction to review such a dismissal.
14          Plaintiffs also attempt to distinguish Baker and Bair because they are based upon
15   dismissals in the district court rather than in the Court of Appeals. The distinction is
16   immaterial. Plaintiffs cite to no cases in which the Supreme Court has granted certiorari
17   after a stipulated dismissal of appeal—or even a case discussing whether the Court would
18   permit such a writ. Defendants likewise have been unable to locate such authority or
19   dicta. Perhaps the reason is that, as a practical matter, a party cannot create a case or
20   controversy before the Supreme Court (or any other federal court) when the order they
21   seek to review is not adversarial. GTE Sylvania, 445 U.S. at 382–83. Despite Plaintiffs’
22   wild theories that a party “could” file a writ of certiorari after stipulating to dismissal,
23   such a writ would be unconstitutional. Because finality should be given a practical
24   construction, Plaintiffs’ technical approach is inappropriate. Baker, 137 S. Ct. at 1712.
25          iv. The cases upon which Plaintiffs reply to support their proposition are either
26              inapplicable or pre-date Baker.
27
                                                     6
     Case 4:15-cv-00250-DCB Document 525 Filed 06/21/21 Page 8 of 12




1           Plaintiffs’ reliance on Melkonyan is futile. ECF No. 524 at 6–7 (citing Melkonyan
2    v. Sullivan, 501 U.S. 89, 95 (1991)). In Melkonyan, the Supreme Court held that a final,
3    non-appealable judgment under EAJA was one rendered by a court rather than a decision
4    by an administrative agency. Melkonyan, 501 U.S. at 95. The Melkonyan Court’s finding
5    that Congress intended that a judgment be final once the period for appeal lapsed makes
6    no difference here, because, as explained supra, the Ninth Circuit’s order granting the
7    parties’ stipulated dismissal was not an appealable order. After the Ninth Circuit granted
8    the parties’ stipulated dismissal, no case or controversy between the parties existed over
9    which the Supreme Court could have exercised jurisdiction. Indeed, the Melkonyan Court
10   reiterated that a “final judgment for purposes of [EAJA] means a judgment rendered by a
11   court that terminates the civil action for which EAJA fees may be received.” Id. at 96.
12   Thus, the Melkonyan holding actually supports Defendants’ position because the parties’
13   stipulated dismissal terminated the civil action and constituted a“final judgment.”
14          Plaintiffs also cite to three Ninth Circuit cases to support their argument that the
15   EAJA application period begins after the government’s opportunity to petition for writ of
16   certiorari elapses when the parties stipulate to appeal. See ECF No. 524 at 3 (citing Li v.
17   Keisler, 505 F.3d 913, 916–17 (9th Cir. 2007); Hoa Hong Van v. Barnhart, 483 F.3d 600
18   (9th Cir. 2007); and Al-Harbi v. INS, 284 F.3d 1080 (9th Cir. 2002)). However, the Ninth
19   Circuit decided these three cases more than ten years before the Supreme Court issued
20   Baker, which reversed the Ninth Circuit’s standard for appeal after a voluntary dismissal.
21   Baker, 137 S. Ct. at 1704. Further, all three of these cases are distinguishable from the
22   present case because none of them involved a stipulated dismissal of an appeal. See Li,
23   505 F.3d at 916-17 (order remanding an immigration matter to an agency upon
24   government’s request); Al-Harbi, 284 F.3d at 1082 (order granting the petitioner’s
25   petition for review); Hoa Hong Van, 483 F.3d at 603 (government consented to entry of
26   judgment following the Social Security claimant’s success on a sentence-six remand).
27
                                                   7
     Case 4:15-cv-00250-DCB Document 525 Filed 06/21/21 Page 9 of 12




1    Thus, because Baker has cast doubt on whether a voluntary dismissal of an appeal would
2    be appealable, and given that the Ninth Circuit has not firmly decided this issue post-
3    Baker, the Court should resolve any doubt about timeliness in the government’s favor.
4    Nordic Village, 503 U.S. at 34.
5       b. Even if their submission was timely, Plaintiffs are not entitled to fees because
6           they did not make the requisite statutory showings when they requested costs
7           under EAJA.
8           Local Rule 54.1 authorizes the Clerk to tax costs “as provided in Rule 54(d),
9    Federal Rules of Civil Procedure.” L.R. 54.1(a). Federal Rule of Civil Procedure 54(d)
10   permits costs against the United States “only to the extent allowed by law.” Fed. R. Civ.
11   P. 54(d)(1). The EAJA statute allows a court to award costs against the United States in
12   certain circumstances, but the award is discretionary. 28 U.S.C. § 2412(a)(1) (providing
13   that costs “may be awarded to the prevailing party”) (emphasis added). Thus, Plaintiffs
14   here are not entitled to costs under L.R. 54.1 and Fed. R. Civ. P. 54(d) unless they
15   demonstrate that they are entitled to favorable discretion under EAJA. They have failed
16   to do so.
17          To be eligible for fees or costs under EAJA, the party seeking the award “shall”
18   submit an application “which shows that the party is a prevailing party and is eligible to
19   receive an award,” and “allege that the position of the United States was not substantially
20   justified.” 28 U.S.C. § 2412(d)(1)(B). Plaintiffs, however, have not put forth any
21   argument that they are the prevailing party or that the Government’s position was not
22   substantially justified—as required under the EAJA statute—and therefore have failed to
23   meet the basic EAJA statutory requirements. Nor have Plaintiffs even pled eligibility for
24
25
26
27
                                                  8
     Case 4:15-cv-00250-DCB Document 525 Filed 06/21/21 Page 10 of 12




1    costs and fees2 under EAJA. Because Plaintiffs have failed to make these requisite
2    showings, they do not qualify for costs under EAJA.3 Fail v. USA, No. 12-CV-01761-
3    MSK-CBS, 2014 WL 12741065, at *1 (D. Colo. July 21, 2014) (“Plaintiffs’ cursory
4    motion makes no attempt whatsoever to even allege that the Government's position
5    was not substantially justified, much less carry the Plaintiff's burden of identifying the
6    attorney fees they request and show that they are reasonable.”). Accordingly, even if
7    timely, the clerk properly denied Plaintiffs’ costs request pursuant to EAJA.4
8        III.   CONCLUSION
9           Under the implicit holding in Baker that a stipulated dismissal is generally not
10   appealable, Plaintiffs cannot use their stipulated dismissal to sidestep the EAJA filing
11
12   2
       To be eligible for costs and fees under EAJA, the party seeking fees must “show” that
     they are “an individual whose net worth did not exceed $2,000,000 at the time the civil
13
     action was filed…” 28 U.S.C. § 2412(d)(2)(B)(i).
14
     3
       In Scarborough v. Principi, 541 U.S. 401 (2004), the Supreme Court held that a
15   plaintiff’s “fee application could be amended, after the 30-day filing period, to include
16   the ‘not substantially justified’ allegation” that EAJA requires. Scarborough, 541 U.S. at
     418. Scarborough, however, does not apply to amendments to cure deficiencies in the
17   prevailing-party and eligibility showings required under Section 2412(d)(1)(B). The
     holding in Scarborough rests on the distinction in Section 2412(d)(1)(B) between
18
     elements that must be shown and those that must be alleged in a fee petition. The Court
19   included a lengthy discussion of the purpose of requiring a claimant to allege a lack of
     substantial justification, see id. at 416-17 (describing this as a “think twice” provision
20   that “does not serve an essential notice-giving function”), and specifically reserved the
21   “question whether a fee application may be amended after the 30-day filing period to cure
     an initial failure to make the ‘show[ings]’ set forth in the first sentence of §
22   2412(d)(1)(B).” Id. at 420 n.7.
23   4
       The Clerk did not specify the reason for finding Plaintiffs’ application untimely.
24   However, Plaintiffs’ application was untimely under EAJA and under the Local Rules. If
     the Clerk found that EAJA applied, Plaintiffs’ application was untimely because the 30-
25   day period for applying for costs began on January 27, 2021, the date that the Ninth
26   Circuit dismissed the appeal. If the Clerk found that EAJA did not apply because
     Plaintiffs did not make the requisite statutory showings, then the Clerk properly applied
27   the strict 14-day period for applying for costs under the Local Rules.
                                                   9
     Case 4:15-cv-00250-DCB Document 525 Filed 06/21/21 Page 11 of 12




1    deadline. Indeed, no case or controversy existed between the parties that would have
2    authorized the Supreme Court to review the Ninth Circuit’s order granting the stipulation;
3    thus, the dismissal of Plaintiffs’ cross-appeal was a final judgment triggering the 30-day
4    EAJA deadline. And in any event, Plaintiffs have failed to show any statutory eligibility
5    to EAJA fees. Defendants therefore request that the Court deny Plaintiffs’ application for
6    costs.
7     DATED: June 21, 2021
8                                       By: /s/ Katelyn Masetta-Alvarez
9                                       BRIAN M. BOYNTON
                                        Acting Assistant Attorney General
10                                      WILLIAM C. PEACHEY
                                        Director
11                                      Office of Immigration Litigation,
                                        District Court Section
12                                      SARAH B. FABIAN
                                        CHRISTINA PARASCANDOLA
13                                      Senior Litigation Counsel
                                        KATELYN MASETTA-ALVAREZ
14                                      Trial Attorney
                                        United States Department of Justice
15                                      Civil Division
                                        Office of Immigration Litigation
16                                      District Court Section
                                        P.O. Box 868, Ben Franklin Station
17                                      Washington, D.C. 20044
                                        Tel: (202) 514-0120
18                                      Fax: (202) 305-7000
                                        katelyn.masetta.alvarez@usdoj.gov
19
                                        Attorneys for Defendants
20
21
22
23
24
25
26
27
                                                 10
     Case 4:15-cv-00250-DCB Document 525 Filed 06/21/21 Page 12 of 12




 1
 1
 2                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on this 21st day of June 2021, I electronically filed the
 3
 4   instant Opposition to Plaintiffs’ Motion to Review the Clerk’s Judgment on
 4
 5   Taxation of Costs using the CM/ECF System for filing and for transmittal of a
 5
 6   Notice of Electronic Filing to all CM/ECF registrants and non-registered parties.
 6
 7
 7
 8                                          Respectfully submitted,
 8
 9                                          /s/ Katelyn Masetta-Alvarez
 9                                          Katelyn Masetta-Alvarez
10                                          Trial Attorney
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
                                              11
